                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ERIN SKALDE and JARROD SKALDE, )
                                )
         Plaintiffs,           )                  Case No. 3:20-cv-02039-JPW
                                )
v.                             )
                               )
LEMIEUX GROUP, L.P., PITTSBURGH )
PENGUINS L.P., and CLARK       )
DONATELLI,                     )
                                )
         Defendants.           )


                          ENTRY OF APPEARANCE

      Kindly enter my appearance on behalf of Defendants Lemieux Group, L.P.

and Pittsburgh Penguins L.P. in the above-captioned matter.


                                            /s/ Thomas H. Suddath, Jr.
                                            Thomas H. Suddath, Jr.
                                            REED SMITH LLP
                                            Three Logan Squire
                                            1717 Arch Street, Suite 3100
                                            Philadelphia, PA 19103
                                            Telephone: (215) 851-8125
                                            Facsimile: (215) 851-1420
                                            Email:larmstronghalber@reedsith.com

                                            Attorneys for Defendants
                                            Lemieux Group, L.P. and Pittsburgh
                                            Penguins L.P.

Dated: November 20, 2020
                        CERTIFICATE OF SERVICE

      I, Thomas H. Suddath, Jr., hereby certify that on this 20th day of November

2020, a true and correct copy of the foregoing Entry of Appearance was filed

electronically and is available for viewing and downloading from the Court’s ECF

system and was served upon the following attorney via the Court’s ECF system:


                          Michael D. Homans, Esquire
                              Homans Peck, LLC
                           134 North Wayne Avenue
                              Wayne, PA 19087
                                (215) 419-7463

                              Attorney for Plaintiffs




                                                   /s/ Thomas H. Suddath, Jr.
                                                   Thomas H. Suddath, Jr.
